DETAILED ACTION
Claims 1 and 4 rejected under 35 USC § 103.
Claims 2 and 3 objected to as allowable dependent claims.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazato et al., "Reinforcing the robustness of a deep neural network to adversarial examples by using color quantization of training image data." In 2019 IEEE International Conference on Image Processing (ICIP), pp. 884-888. IEEE, 2019 (hereinafter Miyazato), in view of Prakash et al., "Deflecting Adversarial Attacks with Pixel Deflection." In 2018 IEEE/CVF Conference on Computer Vision and Pattern Recognition, pp. 8571-8580. IEEE, 2018 (hereinafter Prakash).

Claim 1
	Miyazato discloses a method of attack-less adversarial training for robust adversarial defense. Miyazato discloses "a method using an ensemble of models trained by color-quantized data with loss maximization," for allowing "trained models to focus on learning conspicuous spatial features to enhance the robustness of [deep convolutional neural networks] to adversarial examples," wherein the method "can be adapted to Black-Box attacks with no need of particular attack algorithm for the defense." Miyazato, Abstract.
	Miyazato discloses the method, comprising the steps of: (a) generating individual intervals (ci) by setting a range of color (C) and then discretizing the range of color (C) by a predetermined number (k). Miyazato discloses reducing a 24 bit color image (eight bits in three color channels with values of 0-255) to a 7-1 bits or bit per color channel. A 24-bit color image (range of color C) can be discretized to a 1-bit color image (wherein k=1) through this color quantization process, in order to generate 8 intervals of color ("even if the data are reduced to 1-bit, one pixel can express one color among eight (23) colors"). Id. at 885-886 (3.1 Color Quantization).
	Miyazato discloses (b) generating one batch from an original image (X) and training a learning model with the batch. Miyazato discloses that "models trained by quantized images can be expected to be robust to adversarial examples as they mostly learn the conspicuous spatial features." Id.
	
	Miyazato does not expressly disclose (c) predicting individual interval indices (ŷialat) from respective pixels (xi) of the original image (X) by using an activation function; (d) generating a new image (Xalat) through mapping and randomization; and  (e) training a convolutional neural network with the image (Xalat) generated in step (d) and outputting a predicted label (Ŷ).
	Prakash discloses (c) predicting individual interval indices (ŷialat) from respective pixels (xi) of the original image (X) by using an activation function. Prakash discloses a method "to process an image sot that classification accuracy is significantly preserved in the presence of … adversarial manipulations" by an algorithm that "locally corrupts the image by redistributing pixel values." Prakash, Abstract. The method "introduce a form of artificial noise" into an image, by causing a computer to "randomly sample a pixel from an image, and replace it with another randomly selected pixel from within a small square neighborhood." Id. at 8573 (5. Pixel Deflection). Prakash also uses "a variant of class activation maps to obtain an approximate localization for salient objects" in the image by using "a weakly-supervised localization technique in which the last layer of a CNN … is replaced with a global average pooling layer." Id. at 8574 (6. Targeted Pixel Deflection). 
	Prakash discloses (d) generating a new image (Xalat) through mapping and randomization. The method of Prakash comprises steps of (a) generating a robust activation map, (b) uniformly sampling a pixel location from the image, and obtaining the normalized activation map value for that location, and (c) sampling a random value from a uniform distribution and deflecting the pixel by redistributing pixel values. Id. at 8576 (8. Method).
	Prakash discloses (e) training a convolutional neural network with the image (Xalat) generated in step (d) and outputting a predicted label (Ŷ). Prakash discloses using the images to train a classification model used to classify images (i.e. predict a label for an image). Id. (9. Experimental Design).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of adversarial defense training of Miyazato to incorporate pixel deflection as taught by Prakash. One of ordinary skill in the art would be motivated to integrate pixel deflection into Miyazato, with a reasonable expectation of success, in order to "provide an effective defense against state-of-the-art adversarial attack using "a computationally-efficient image transform." Prakash, 8578 (11. Conclusion).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazato, in view of Prakash, further in view of Kisilev, U.S. PG-Publication No. 2017/0200092 A1.

Claim 4
	Kisilev discloses wherein the activation function used in the step (c) is a softmax function. Kisilev discloses a method for creating a trained classification model (e.g. neural network) for classifying images. Kisilev, ¶ 20. In one embodiment, the model is a convolutional neural network (CNN) comprising a layer to "connect the activations from all neurons of the convolutional layers," and normalize them "through a softmax function to reduce impact of extreme values in the sample media objects." Id. at ¶ 24. In one embodiment, the CNN model creates "a full activation map … for each of the features for the classification function CNN model," and the "produced activation map may be normalized through a softmax function." Id. at ¶ 39.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the adversarial training of an image classification model using an activation map of Miyazato-Prakash to incorporate applying a softmax function on the activation map as taught by Kisilev. One of ordinary skill in the art would be motivated to integrate applying a softmax function on the activation map into Miyazato-Parkash, with a reasonable expectation of success, in order to "reduce the impact of extreme values in [a] features map … without removing them from the sample dataset." Kisilev, ¶ 39.


Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        June 13, 2022